Case 1:17-cv-08493-LAP Document 385 Filed 02/15/19 Page 1of5

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK cc # ee ras:
OCF va 2s L del
\ DATE FL a way re Laonmsrert at
i em x Uevspemempem reece
ROBERT G. LOPEZ, -
Plaintiff, : 17 Cv. 8493 (LAP)
-against-—
ORDER
ZAZZLE, INC., ET AL.,
Defendant. :
Wo ee eee x

LORETTA A. PRESKA, Senior United States District Judge:

The Court finds the following:

I. Pending Motions Related to Robert G. Lopez’ ("*Plaintif£”)
Third Amended Complaint

The Court grants Defendant GoDaddy.com, LLC’s (“GoDaddy”)
request [dkt. no. 382] to terminate GoDaddy’s Motion to Dismiss
the Third Amended Complaint [dkt. no. 94] as moot in light of
GoDaddy’s later-filed Motion to Dismiss the Fourth Amended
Complaint [dkt. no. 224], which is currently pending before the

Court. Accordingly, dkt. no. 94 is denied as moot.

The Court grants Defendant Hostway Corporation’s
(“Hostway”) request [dkt. no. 381] to terminate Hostway’s Motion
to Dismiss the Third Amended Complaint [dkt. no. 110} as moot in

light of Hostway’s later-filed Motion to Dismiss the Fourth
Case 1:17-cv-08493-LAP Document 385 Filed 02/15/19 Page 2 of 5

Amended Complaint [dkt. no. 261], which is currently pending

before the Court. Accordingly, dkt. no. 110 is denied as moot.

The Court grants Defendant Shopify (USA) Inc.’s (“Shopify
USA”) request [dkt. no. 384] to terminate Shopify USA’s Motion
to Dismiss the Third Amended Complaint [dkt. no. 114] as moot in
light of Shopify USA’s later-filed Motion to Dismiss the Fourth
Amended Complaint [dkt. no. 228], which is currently pending

before the Court. Accordingly, dkt. no. 114 is denied as moot.

The Court grants Defendant Microsoft Corporation’s
(“Microsoft”) request [dkt. no. 379] to terminate Microsoft's
Motion to Dismiss the Third Amended Complaint [dkt. no. 147] as
moot in light of Microsoft’s later-filed Motion to Dismiss the
Fourth Amended Complaint [dkt. no. 236], which is currently
pending before the Court. Accordingly, dkt. no. 147 is denied

as moot.

The Court grants Defendants Pixels.com, LLC (“Pixels”) and
Sean T. Broihier’s (“Broihier”) requests [dkt. no. 383] to
terminate their respective Motions to Dismiss the Third Amended
Complaint f{dkt. nos. 124, 126], respective Amended Motions to
Dismiss the Third Amended Complaint [dkt. nos. 129, 130], and
joint Motion for Oral Arguments on their respective Motions to
Dismiss the Third Amended Complaint [dkt. no. 171] as moot in

light of their later-filed, respective Motions to Dismiss the
Case 1:17-cv-08493-LAP Document 385 Filed 02/15/19 Page 3 of 5

Fourth Amended Complaint [dkt. nos. 242, 244], which are
currently pending before the Court. Accordingly, dkt. nos. 124,

126, 129, 130, and 171 are denied as moot.
II. Deficient Docket Entry

Defendants Laura Sumampow Lopez (“Sumampow Lopez”) and LES
Strong NYC, Inc.’s (“LES Strong”) joint Motion to Dismiss the
Fourth Amended Complaint [dkt. no. 272] was flagged as a
deficient docket entry, and, as such, was terminated on the
docket. Accordingly, the Court will not consider that motion,
Plaintiff’s opposition papers [dkt. nos. 282-84], or Sumampow

Lopez and LES Strong’s joint reply paper [dkt. no. 292].

Sumampow Lopez and LES Strong are instructed to re-file
their joint Motion to Dismiss the Fourth Amended Complaint on or

before Wednesday, February 20, 2019.

Plaintiff has seven days from the date of Sumampow Lopez
and LES Strong’s re-filed, joint Motion to Dismiss the Fourth

Amended Complaint to re-file his opposition papers.

Sumampow Lopez and LES Strong have seven days from the date
of Plaintiff's re-filed opposition papers to re-file their joint

reply paper.
Case 1:17-cv-08493-LAP Document 385 Filed 02/15/19 Page 4 of 5

III. Pending Motion for Oral Argument on the Fourth Amended
Complaint
The Court denies GoDaddy’s Motion for Oral Argument on the

Fourth Amended Complaint [dkt. no. 226].
IV. Pending Pro Hac Vice Motion

The Court grants Defendant Levi Strauss & Co.’s (“hevi

Strauss”) Motion for Admission Pro Hac Vice [dkt. no, 317].
Vv. Pending Motions to Dismiss the Fourth Amended Complaint

As of the date of this Order, Plaintiff has not responded
to the following Defendants’ Motions to Dismiss the Fourth
Amended Complaint: Poshmark, Inc. (“Poshmark”) [dkt. no. 333];
Express Fashion Operations, LLC (“Express Fashion”) fdkt. no.

341]; and Bonanza.com, Inc. (“Bonanza”) [dkt. no. 350].

As Plaintiff proceeds pro se, the Court affords him one
final opportunity to file his opposition papers in response to
dkt. nos. 333, 341, and 350 on or before March 18, 2019.
Plaintiff’s failure to timely respond may result in dismissal
with prejudice of his claims against Poshmark, Express Fashion,

and Bonanza.

Poshmark, Express Fashion, and Bonanza have 31 days from
the date of Plaintiff’s opposition papers to file their

respective reply papers.
Case 1:17-cv-08493-LAP Document 385 Filed 02/15/19 Page 5 of 5

The following Defendants’ Motions to Dismiss the Fourth
Amended Complaint are fully briefed and will be considered by
the Court at the same time that the Court considers Sumampow
Lopez, LES Strong, Poshmark, Express Fashion, and Bonzana’s
forthcoming fully-briefed Motions to Dismiss the Fourth Amended
Complaint: GoDaddy [dkt. no. 224]; Shopify USA [dkt. no. 228];
Microsoft [dkt. no. 236]; Broihier [dkt. no. 242]; Pixels [dkt.
no. 244]; Hostway [dkt. no. 261]; Acquia, Inc. [dkt. no. 305];

and Levi Strauss [dkt. no. 336].

Accordingly, the Clerk of the Court is instructed to move
the following Defendants’ Motions to Dismiss the Fourth Amended
Complaint, which are currently on the March 31, 2019 six-month
list, to the October 31, 2019 six-month list: GoDaddy [dkt. no.
224]; Shopify USA [dkt. no. 228]; Microsoft [dkt. no. 236];
Broihier [fdkt. no. 242]; Pixels [dkt. no. 244]; and Hostway

fdkt. no. 261).

SO ORDERED.

Dated: New York, New York
February /5 , 2019

outer? Pusher

LORETTA A. PRESKA
Senior United States District Judge

 
